785 So. 2d 552 (2001)
Diana E. CASTILLO, Appellant,
v.
FLORIDA UNEMPLOYMENT APPEALS COMMISSION, et al., Appellees.
No. 3D00-430.
District Court of Appeal of Florida, Third District.
February 21, 2001.
Scott Trell, Miami, for appellant.
John D. Maher (Tallahassee), for appellees.
Before SCHWARTZ, C.J., and LEVY and RAMIREZ, JJ.
SCHWARTZ, Chief Judge.
We hold that the appellant-employee's actions, whichat worstamounted to a failure to comply with a superior's directive to produce a written statement about a work-related incident, as a matter of law, did not constitute disqualifying misconduct. See § 443.036(29), Fla. Stat. (2000); Baca v. Unique Originals, Inc., 724 So. 2d 628 (Fla. 3d DCA 1998); Chery v. Flagship Airlines, Inc., 692 So. 2d 213 (Fla. 3d DCA 1997); Underhill v. Publix Super Markets, Inc., 610 So. 2d 48 (Fla. 3d DCA 1992), review denied, 624 So. 2d 267 (Fla.1993). Accordingly, the decision below denying unemployment compensation benefits is reversed and the cause remanded with directions to award the appellant the full amount of benefits claimed.